                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION


Frank Stephon Johnson,                        )
                                              )
                       Plaintiff,             )       C.A. No. 0:18-0876-HMH-PJG
                                              )
               vs.                            )           OPINION & ORDER
                                              )
Correct Care Solutions Corp.,                 )
Mrs. M. Gaskins, Director                     )
Dr. Randolph, RN Shannon,                     )
Mrs. Nurse McLean, and Nurse Melissa,         )
                                              )
                       Defendants.            )

       This matter is before the court on Frank Stephon Johnson’s (“Johnson”) pro se “Motion

For District Court Transcript.” (Mot. Tr., generally, ECF No. 124.) There are no transcripts in

this case because there were no in-court hearings. (Transmittal Sheet, ECF No. 117.) Further,

the records in Johnson’s action were transmitted to the United States Court of Appeals for the

Fourth Circuit after the court received Johnson’s notice of appeal. (Id., ECF No. 117.) To the

extent Johnson requests copies of records, a prisoner who requests free copies of records,

whether it is a state case or a federal case, must show a particularized need for such records.

Jones v. Superintendent, Va. State Farm, 460 F.2d 150, 152-53 (4th Cir. 1972), reh’g granted,

465 F.2d 1091, 1094 (4th Cir. 1972) (adhering to prior opinion and denying rehearing en banc);

Gholson v. Trent, Nos. 94-6216, 94-6316, 94-6552, 1995 WL 8876, at *3 (4th Cir.

Jan. 11, 1995) (unpublished) (applying Jones to 42 U.S.C. § 1983 petitioner). Johnson has not

shown a particularized need for the records. Therefore, Johnson’s motion is denied.
          Therefore, it is

          ORDERED that Johnson’s motion for district court transcript, docket number 124, is

denied.

          IT IS SO ORDERED.

                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

Greenville, South Carolina
January 24, 2019




                                NOTICE OF RIGHT TO APPEAL

          Movant is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                   2
